Citation Nr: 1516310	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the discontinuance of Vocational Rehabilitation and Education (VR&E) benefits under the provisions of Chapter 31, Title 38, of the United States Code, was proper.


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1999 to December 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.

The Veteran was scheduled for a Board videoconference hearing in February 2015 but cancelled the hearing.  The Veteran was rescheduled for a March 2015 hearing but was deemed a no-show.  


FINDING OF FACT

On March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a March 2015 statement, the Veteran's representative stated that the Veteran "wishes to withdraw his appeal for vocational rehab benefits".  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


